Citation Nr: 0516089	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  00-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the right ankle.

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, granted 
service connection for degenerative joint disease of the 
right ankle, and assigned a 10 percent evaluation.  The 
veteran's case was subsequently transferred to the RO in St. 
Petersburg, Florida.
The February 2000 statement of the case (SOC) addressed the 
issue currently on appeal, as well as the issue of service 
connection for hypertension.  Entitlement to service 
connection for hypertension was subsequently granted in a 
January 2005 rating decision.  

In March 2001 and September 2004, the Board remanded the 
issue currently on appeal for further development.  A non-
substantive correction was made to the September 2004 Board 
remand (and decision granting service connection for 
hypertension), and a corrected order was issued in October 
2005.

A VA orthopedic examination was scheduled for November 2004, 
however the veteran failed to report.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's service-connected right ankle disability is 
manifested by no more than moderate limitation of motion and 
x-ray findings of mild degenerative joint disease.  The 
competent evidence fails to show ankylosis or more than 
slight right ankle disability.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected right ankle disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right ankle 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 
5003, 5010, 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2001.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the June 
2004 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2001 letter contained a request that the 
veteran send any evidence to VA in his possession that 
pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1999.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2001 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and additional SSOCs were provided to the 
veteran in 2004 and 2005.  

Increased rating claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is noteworthy that the 
pyramiding of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.

During service, the veteran fractured his right ankle.  He 
underwent open reduction internal fixation and then 
subsequent removal of the hardware.  In a July 1999 rating 
decision, the RO, in pertinent part, granted service 
connection for degenerative joint disease of the right ankle 
and assigned a 10 percent, effective from July 1999.  The 
veteran contends that his right ankle disability has worsened 
and warrants a higher evaluation.  

The veteran's degenerative joint disease of the right ankle 
has been evaluated based on limitation of ankle motion, 
pursuant to Diagnostic Code 5010-5271.  38 C.F.R. § 4.71a 
(2004).

Arthritis due to trauma, which is substantiated by x -ray 
findings, will be evaluated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003.

According to the relevant diagnostic code which rates 
impairment resulting from degenerative arthritis, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  These 10 percent and 20 percent 
ratings based on x-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003 (2004).

Pursuant to Diagnostic Code 5271, evidence of moderate 
limitation of motion of the ankle warrants the assignment of 
a 10 percent disability rating, and evidence of marked 
limitation of motion of the ankle will result in the grant of 
a 20 percent disability evaluation.  38 C.F.R. § 4.71a 
(2004).  

Normal range of motion in an ankle is considered to be 20 
degrees dorsiflexion and 45 degrees plantar flexion.  38 
C.F.R. § 4.71, Plate II.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.

As discussed earlier, the veteran failed to report to his 
scheduled VA orthopedic examination.  As a result, the most 
recent examination of record is the veteran's separation 
examination (see May 1999 report).  At that time, the veteran 
had full range of right ankle motion and there was objective 
evidence of tenderness along the lateral malleolus and 
anterior tibiofemoral joint line.  

X-rays of the right ankle taken in October 1999 showed mild 
degenerative changes and mild soft tissue swelling about the 
lateral malleolus.  

X-rays of the right ankle taken in February 2000 showed acute 
oblique fracture of the distal metaphysis of the fibula 
extending into the joint space of the ankle with fluid noted 
within that joint; acute incomplete non-displaced fracture of 
the posterior malleolus of the tibia was also shown.  

X-rays of the right ankle performed in March 2000 showed 
satisfactory position of the previously reported fibula and 
posterior shelf tibial fractures.  Healing was short of 
complete.

In April 2000, the VA orthotic department issued an ankle 
support for ankle instability to the veteran.

In a June 2001 private treatment record, Dr. Lopez noted a 
history of right ankle fracture, status post surgery; no 
current findings pertinent to the right ankle were shown.  

On review of the record, the evidence of record shows full 
range of right ankle motion.  Consequently, there is no 
objective evidence showing that the veteran has marked 
limitation of motion in the right ankle.  The Board finds 
that an evaluation in excess of 10 percent pursuant to 
Diagnostic Codes 5010-5271 is not warranted.  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims has held that a higher rating can 
be based on "greater limitation of motion due to pain on 
use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

The Board acknowledges the veteran's complaint of right ankle 
pain, objective evidence of tenderness, and use of an ankle 
support.  Notwithstanding, the currently assigned 10 percent 
evaluation is greater than the objective evidence of 
limitation of motion warrants.  Accordingly, in terms of 
functional limitations attributable to the veteran's right 
ankle arthritis, the Board does not find adequate pathology 
or symptoms that would warrant an evaluation in excess of 10 
percent.  See DeLuca, supra.

The Board has examined all other diagnostic codes pertinent 
to the ankles.  The veteran is not entitled to a higher 
rating under Diagnostic Code 5270 since ankylosis in plantar 
flexion or in dorsiflexion has not been shown.  There is also 
no evidence of malunion of the os calcis or astragalus or of 
an astragalectomy, therefore Diagnostic Codes 5273 and 5274, 
respectively, are not applicable.  There is no evidence of 
ankylosis of the subastragalar or tarsal joint, thus 
Diagnostic Code 5272 is not for application.  Finally, while 
the fractures of the tibia and fibula are not shown to be 
well healed, the degree of right ankle impairment exhibited 
is no more than slight and a higher rating under Diagnostic 
Code 5262 is not warranted.  

In exceptional cases, where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  In this case, the Board finds that the regular 
schedular standards applied in this case adequately describe 
and provide for the veteran's right ankle disability.  
Although the veteran asserts, according to his March 2000 
appeal to the Board, that his right ankle disability affects 
his ability to work and he is not certain whether he will be 
able to resume working at his former place of employment (job 
duties require prolonged standing and walking), he has 
offered no objective evidence of any unusual or exceptional 
circumstances, such as "marked interference" in employment 
or frequent periods of hospitalization related to his right 
ankle, that would take the veteran's case outside the norm so 
as to warrant an extraschedular rating.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign a higher rating.  As the preponderance of the evidence 
is against the veteran's claim for an evaluation in excess of 
10 percent for degenerative joint disease of the right ankle, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the right ankle is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


